Citation Nr: 1216578	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  05-17 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an initial evaluation higher than 20 percent for traumatic injuries to the lumbosacral spine, with chronic lumbosacral strain and subsequent multilevel degenerative disc disease. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection for traumatic injuries to the lumbosacral spine, with chronic lumbosacral strain and subsequent multilevel degenerative disc disease. The Veteran appealed from the initial assigned 10 percent disability evaluation. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

Through a January 2005 rating decision, the RO increased to 20 percent the initial evaluation for the service-connected low back disability. Notwithstanding this award, the Veteran has continued to pursue a claim for a higher schedular rating. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise)

In July 2006, the Veteran testified at a videoconference hearing before the undersigned, a transcript of which is of record. Relevant to this proceeding,            in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.              § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.        By contrast, the hearing focused on the elements necessary to substantiate the claim. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board has remanded the claim for increased evaluation for low back disability several times during the pendency of the appeal, most recently in December 2010. Moreover, on previous consideration of this case, the Board assumed jurisdiction over an inextricably intertwined claim for a TDIU. See VAOPGCPREC 6-96 (Aug. 16, 1996). See also Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC),           in Washington, DC. VA will notify the Veteran if further action is required on his part concerning this matter. 


FINDING OF FACT

The most competent, probative and recent medical findings establish range of motion of the thoracolumbar spine to 90 degrees, with further diminution to          60 degrees due to pain on use. There is no indication of characteristic signs and symptoms of lumbosacral strain, or Intervertebral Disc Syndrome (IVDS).





CONCLUSION OF LAW

The criteria are not met for an initial evaluation higher than 20 percent for traumatic injuries to the lumbosacral spine, with chronic lumbosacral strain and subsequent multilevel degenerative disc disease. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5292 and 5295 (prior to September 26, 2003), and Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to the claim on appeal for a higher initial evaluation for a service-connected low back disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."   See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for a lumbosacral spine disorder has been substantiated, and   no further notice addressing the downstream disability rating or effective date requirement is necessary. 

The RO has taken appropriate action to comply with the duty to assist                   the Veteran in this case, through obtaining VA outpatient records, and arranging  for the Veteran to undergo VA Compensation and Pension examinations.                         See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). There is no indication of private outpatient records to be obtained. Meanwhile, in furtherance of his claim,              the Veteran provided personal statements, and testified during videoconference hearings. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances,          no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis 

Generally, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011);       38 C.F.R. § 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability              (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

When evaluating any musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors        are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2011).

Effective September 23, 2002, VA initially revised the criteria for evaluating Intervertebral Disc Syndrome, codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). Then effective September 26, 2003, VA revised the criteria for evaluating all musculoskeletal disabilities of the spine to include, again, for IVDS. 68 Fed. Reg. 51,454 (Aug. 27, 2003). At this time, the applicable diagnostic code for IVDS was renumbered. See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).                    The Veteran's back disorder must be evaluated under both the former and revised criteria, though the revised criteria may not be applied at any point prior to the effective date of the change. See 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2011); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).

Prior to the September 26, 2003 revision in rating criteria, 38 C.F.R. § 4.71a,         Diagnostic Code 5292 pertained to limitation of motion of the lumbar spine.    Under Diagnostic Code 5292, a 10 percent rating was warranted for slight limitation of motion; a 20 percent rating for moderate limitation of motion; and a maximum 40 percent rating for a severe limitation of motion. 

The terms "moderate" and "severe" among other components of the rating criteria are not expressly defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

Also, Diagnostic Code 5295, as in effect prior to September 26, 2003, pertained to lumbosacral strain, and provided for a 10 percent rating for lumbosacral strain with characteristic pain on motion. A 20 percent rating was assigned for lumbosacral strain with muscle spasm on extreme forward bending, with unilateral loss of lateral spine motion in a standing position. A 40 percent rating required severe lumbosacral strain that included listing of the whole spine to the opposite side,               a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion.

Since the September 26, 2003 regulatory revision, disorders of the lumbosacral spine are to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine. The Veteran's service-connected back disorder may be classified under 38 C.F.R. § 4.71a, Diagnostic Code 5237, for lumbosacral strain, which in turn is to be evaluated under the General Rating Formula. 

This rating formula provides for the assignment of a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent rating is for assignment upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is for assignment for forward flexion of the cervical spine of   15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. 

Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. In providing a comprehensive discussion of applicable rating criteria, the Board cites to those provisions involving IVDS. 

Under the rating criteria for IVDS in effect prior to September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 5293 provided a 10 percent rating for mild intervertebral disc syndrome symptoms. A 20 percent rating was warranted for moderate symptoms with recurring attacks. A 40 percent evaluation required severe symptoms with recurring attacks and intermittent relief. Pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief, warranted a 60 percent evaluation. 

The version of the rating criteria for intervertebral disc syndrome in effect from September 23, 2002 to September 26, 2003 provided for two methods of rating this disorder. First, IVDS could be rated by combining separate ratings for chronic neurologic and orthopedic manifestations. A rating was also assignable based on the total duration of incapacitating episodes as follows: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted. Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The September 26, 2003 version of the rating criteria includes the same language from the previously revised regulation for rating IVDS under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results          in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

The RO has granted service connection for a low back disability, effective since October 21, 2002. Thus, the Board's review of the pertinent evidence dates back to that time period.

The Veteran underwent VA Compensation and Pension examination in April 2004, at which time he described constant lumbosacral pain, at the level of 6+/10, increasing during flare-ups to 10/10. Reportedly, range of motion at that point would totally diminish. Fatigue was not a problem, as the Veteran had no radiation into his legs. He did not use a brace of TENS unit. He had no bowel or bladder problems secondary to his back. On physical exam, the Veteran demonstrated range of motion of flexion to 90 degrees, extension to 20 degrees, lateral bending             20 degrees, and lateral twisting 20 degrees, all maneuvers done with 3+/10 back pain. There was pain to palpation in the lumbosacral area, and 2+/4 muscle spasm. There was no scoliosis or pelvic tilt. The lordotic curve was mildly flattened. Straight leg raising was positive bilaterally at 60 degrees. Sensation was normal throughout the lower extremities, and muscle strength was 4+/5. The diagnosis given was traumatic injuries to the lumbosacral spine, overuse, with chronic lumbosacral strain and subsequent multilevel degenerative disc disease. 

Upon VA re-examination in November 2005, the Veteran indicated that he had back pain at the 10/10 level, for which he took over-the-counter pain relievers. When the pain was severe he would get off his feet and lie down completely and rest for the duration of the pain. Gait was normal, and he did not use an assistive device to walk. He further had weakness, swelling and stiffness. There were       flare-ups one to two times per week, lasting a few hours, and relieved by pain medication. On objective examination, his gait and habitus were normal. The back had no deformity, swelling, redness or scar tissue. Range of motion was forward flexion to 65 degrees, extension to 30 degrees, lateral flexion to 25 degrees, and bilateral rotation 35 degrees. There was additional loss of range of motion due to pain, fatigue and muscle weakness on repetition, with forward flexion at 15 degrees, and backward extension at 10 degrees. (It is not clear from the examination report whether the VA examiner meant forward flexion lacked an additional 15 degrees due to functional loss, or was measured at exactly 15 degrees.) With palpation there was diffuse spasm and pain with palpation of the lower lumbar area. There was no trigger point tenderness. There was moderate pain on the spinous process line of the lumbar spine. Neurologic examination was unremarkable on both sides. Lasegue's sign was negative. Deep tendon reflexes and sensation were intact. An x-ray confirmed moderate degenerative disc disease and spondylosis was present. The diagnosis was diffuse spasm of the lower lumbar area; paralumbo enthesophathies; athropathy; and no particular evidence of IVDS on clinical examination. 

The Veteran testified during the July 2006 Board hearing that there were times when the pain in his back was so pronounced that he had to crawl to move at all, and there was nothing he could do to alleviate the pain but lie in bed. There were several occasions where he had pain and discomfort of this magnitude for a total period of seven days. He described frequent use of a back brace, and significant limitation of participation of ordinary activities of daily living. He further indicated that he generally dealt with his symptoms on his own rather than seeking formal treatment as no suggested treatment modality had yet worked as recommended. 

On the VA examination of April 2007, the Veteran described use of an over-the-counter back brace, which he did not have at the time. He reportedly was able to stand 20 to 30 minutes, or walk two miles, before he had to sit down. Regarding function, the Veteran was independent in activities of daily living. He was ambulatory without an assistive device. On physical exam, the Veteran's sitting tolerance was within normal limits. Gait was within normal limits with equal weight bearing. He was able to walk on toes, heels, squat and return to standing position. The Veteran's spine was palpated, and he reported tenderness over the lumbosacral spine, and non-tender sacroiliac joints and trochanters. Back musculature was remarkable for increased tenderness of the lumbosacral paraspinous muscles.    Deep tendon reflexes were 2+ and symmetric for patellar tendons and Achilles tendons. There was negative Babinski and negative straight leg raising. Sensory examination was intact for light touch and proprioception. Motor examination revealed normal bulk and tone and strength. The impression of a thoracic spine          x-ray was degenerative arthritis, scoliosis, old compression fractures, no change from 2005. An x-ray of the lumbar spine showed mild disc space narrowing and degenerative arthritis throughout the lumbar spine. 

Thereafter, in June 2010 correspondence, the Veteran indicated that his condition was worsening on a gradual basis, that he was unable to work due to his back condition, and that there were instances in which he was bedridden for 5 to 10 days until his back condition returned to normal.

Records of VA outpatient treatment show a June 2010 clinical record in which the Veteran reported recurrent back pain, with some benefit from physical therapy.    He denied any radiation to the extremities, or bowel or bladder issues. Objectively, there was tenderness in the lower lumbar region with 10 degrees of extension, forward flexion of fingertips to patella, and good lateral bending. There was a brisk deep tendon reflex, at the knee and ankle, with good distal sensation and strength. The assessment was in part, chronic low back pain.

The Veteran most recently underwent VA Compensation and Pension examination in May 2011, reporting pain down the lower midline area that was very sharp and constant. He had never had surgery, epidural injections or nerve blocks. He did report that sometimes he got pain into his left leg. He further stated he was very careful to make sure his back did not go out because when it did this would last from 7 to 10 days. He stated that could occur just brushing his teeth or shaking someone's hands. He did not report incontinence of bladder or bowel. He did not wear a back grace. Whenever he left the house he used a walking stick. He stated on a good day, he could walk one mile, since for 15 to 20 minutes and stand for 15 to 20 minutes. He had driven in for the exam from 50 miles away without making any stops. He reported episodes where the left leg went out on him but did not report any specific falls. For pain control he took Advil four to eight tablets per day. 

On physical exam, the Veteran did not appear to have difficulties with movement and getting onto the examination table. There was no evidence of ankylosis. There was no vertebral tenderness or paraspinous muscle tenderness to palpation. Thoracolumbar posture was normal. Gait was normal. Range of motion consisted of flexion to 90 degrees, with discomfort at 60 degrees; extension to 30 degrees; right and left side bending to 30 degrees, with discomfort at 20 degrees; bilateral rotation to 30 degrees. Toe walking, heel walking, squatting, and right and left great toe extension were all normal. Ankle and knee reflexes were 2/4. Sensation was normal over both lower extremities. There were no additional functional limitations of the spine, including any additional loss of range of motion, during flare-ups, or from repetitive use of the joint, painful motion, weakness, excessive fatigability, lack of endurance or incoordination. 

The diagnosis was of lumbar spine degenerative changes; no evidence of radicular symptoms; no evidence of neurologic impairment of bladder, bowel or sexual dysfunction. It was further observed that a clinical physical exam did not indicate any impairment. Radiologic findings of lumbar spine degenerative changes could cause pain and discomfort despite a normal clinical evaluation. However, on inspection there appeared to be a lot of functional overlay and pain behavior. 

Having fully considered the competent evidence of record, the Board has determined that a 20 percent disability evaluation remains the best supported rating applicable to the Veteran's service-connected low back disability. In so finding,        the Board is mindful of fact that the governing rating criteria was amended during the pendency of the appeal, and that the prior rating criteria continues to apply following the September 26, 2003 effective date of this regulatory revision.              See VAOPGCPREC 7-2003. The significance of this fact is that the Veteran may demonstrate entitlement to a higher 40 percent evaluation under the previous Diagnostic Code 5292 for "severe" limitation of motion, or the previous Diagnostic Code 5295 for "severe" lumbosacral strain. Also, under the newer criteria, the Veteran may establish a higher 40 percent evaluation under the more recent Diagnostic Code 5237 for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. It is concluded that the best interpretation of the available evidence does not substantiate assignment of a higher disability rating under either source of evaluative rating criteria.

The Board places a significant degree of probative weight upon the results of the May 2011 VA Compensation and Pension examination, particularly as the most recent and most comprehensive such examination of record of the lumbosacral spine. As indicated, on this evaluation the Veteran manifested forward flexion to  90 degrees, with discomfort beginning at 60 degrees. Even when factoring in            the impact of functional loss due to pain in this case, as required under the          DeLuca v. Brown holding, the Veteran retained a full 60 degrees movement out of a total range of 90 degrees possible forward flexion. There was no other apparent diminution in movement due to other forms of functional loss, such as fatigue, weakness, or incoordination. Given the substantial degree of retained mobility, the Veteran's range of motion does not fall within the ambit of "severe" limitation of motion as defined pursuant to Diagnostic Code 5292 and its requirements for a         40 percent evaluation. Nor for that matter does the Veteran have less than                 30 degrees or lesser forward flexion to qualify for an increased evaluation pursuant to the revised criteria. The Board recognizes that there is on file earlier evidence from a November 2005 VA exam initially suggesting an even greater loss of mobility -- with forward flexion to 65 degrees, and the possibility (based on how the highly equivocal language in the exam report is interpreted) of further diminution of forward flexion with pain to the level of 50, or even as low as              15 degrees. Even assuming that the most pronounced limitation upon motion applies, that of a mere 15 degrees forward flexion, the Board must balance this finding against more recent limitation of motion findings. See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."). Presumably, the Veteran's most recent VA exam would best reflect the actual status of his condition, particularly given that it would not reasonably be expected to have improved so dramatically over the course of several years. Also significant to the Board's assessment in this regard is that the May 2011 VA exam, to the extent there was observable impairment in thoracolumbar spine mobility, found there to manifest significant evidence of functional overlay and pain behavior. Given the above, therefore, the Board finds the May 2011 VA examination results to be most demonstrative of the actual degree of limitation of motion.

Moreover, aside from the rating criteria as premised upon limitation of motion,    the Board does not find a definitive basis upon which to apply the provisions of the prior Diagnostic Code 5295, for lumbosacral strain. Under that diagnostic code,       a 40 percent evaluation required severe lumbosacral strain that included listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion. The Board finds that none of these characteristics of severe lumbosacral strain are established based on the evidence as presented. Nor is there any clear indication that lumbosacral strain itself is part of the Veteran's overall diagnostic picture. Similarly, the Board        does not find that any higher disability evaluation is warranted under the rating provisions pertaining to the evaluation of IVDS. While the Veteran has described episodes of being bedridden for up to seven days at a time due to back pain, there    is little competent indication that he actually has IVDS, in the absence of any diagnosed neurological impairment affecting the lower back, or radiating to the lower extremities. Even assuming the full competence and credibility of his statements about being bedridden at times, per the revised rating criteria to evaluate based on IVDS requires definitive evidence of physician-prescribed bedrest, which is not the case. 

Accordingly, having taken into proper consideration both the former and revised rating criteria, the Board will continue the assignment of the existing 20 percent evaluation for the Veteran's service-connected low back disability under the provisions of the rating schedule. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's lumbosacral spine disorder presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough, as predicated upon joint limitation of motion and lumbosacral strain, and the Veteran does not manifest nor describe symptomatology outside of that criteria. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. To the extent he alleges unemployability due to service-connected disability, this will be considered in the eventual disposition of his claim for a TDIU. As for whether a lumbosacral spine disorder in and of itself has a pronounced impact upon employability, however,         the Board finds that this simply is not the case, particularly again given the substantial degree of retained spinal mobility, and the fact that the May 2011 VA examiner found no lumbar spine-related physical limitations in the capacity for substantially gainful employment (discussed in more detail in the remand section below). Moreover, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown,          9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased initial rating for a low back disability. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.            The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

An initial evaluation higher than 20 percent for traumatic injuries to the lumbosacral spine, with chronic lumbosacral strain and subsequent multilevel degenerative disc disease, is denied.


REMAND

The Board deems further development required on the Veteran's claim for a TDIU before a decision may be issued. The report of the May 2011 VA Compensation  and Pension examination of the spine at its conclusion sets forth the opinion that  the Veteran has no other lumbar spine related physical limitations in his ability to secure and maintain substantially gainful employment based on his service-connected disabilities of the lumbar spine. Unfortunately, while pertinent to determining the Veteran's employment capacity, this opinion does not indicate     the Veteran's projected or current capacity for substantially gainful employment        in light of all of his current service-connected disabilities. 

Therefore, a VA general medical examination will be ordered specifically for          this purpose. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R.     § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA general medical examination. The claims folder must be made available for the examiner to review. The examiner is then requested to provide an opinion as to whether          the Veteran is incapable of securing and maintaining substantially gainful employment due to the severity of one or more of his service-connected disabilities.                In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities,          as distinguished from any nonservice-connected physical or mental condition. The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof. The VA examiner should also have reviewed the prior May 2011 VA examination to the extent addressing employability.

If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.

2. The RO/AMC should then review the claims file.           If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim of entitlement to a TDIU, based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


